Name: Council Decision (CFSP) 2015/2431 of 21 December 2015 amending Council Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine
 Type: Decision
 Subject Matter: international affairs;  oil industry;  Europe;  free movement of capital;  technology and technical regulations;  international security;  international trade
 Date Published: 2015-12-22

 22.12.2015 EN Official Journal of the European Union L 334/22 COUNCIL DECISION (CFSP) 2015/2431 of 21 December 2015 amending Council Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2014 the Council adopted Decision 2014/512/CFSP (1). (2) On 19 March 2015 the European Council agreed that the necessary measures would be taken to clearly link the duration of the restrictive measures set out in Decision 2014/512/CFSP to the complete implementation of the Minsk agreements. (3) The Minsk agreements will not be completely implemented by 31 December 2015. Decision 2014/512/CFSP should therefore be renewed for a further six months in order to enable the Council to further assess the implementation of those agreements. (4) Decision 2014/512/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The first subparagraph of Article 9(1) of Decision 2014/512/CFSP is replaced by the following: This Decision shall apply until 31 July 2016.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 21 December 2015. For the Council The President J. ASSELBORN (1) Council Decision 2014/512/CFSP of 31 July 2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (OJ L 229, 31.7.2014, p. 13).